        Case 6:20-cv-00009-JRH-CLR Document 18 Filed 09/23/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION

FRANKLIN M. BEDFORD,                     )
                                         )
        Plaintiff,                       )
                                         )
v.                                       )            CV620-009
                                         )
DOE MEDICAL                              )
CONTRACTOR, et al.,                      )
                                         )
        Defendants.                      )

                                       ORDER

        Pro se plaintiff Franklin Bedford has filed this 42 U.S.C. § 1983 case

alleging deprivation of medical care. See doc. 15 at 1. The undersigned

screened his Complaint, pursuant to 28 U.S.C. § 1915A, and recommended

that his requests to certify a class action and for injunctive relief be

dismissed and affording him an opportunity to amend his complaint. See

id. at 11. The District Judge adopted that recommendation over plaintiff’s

objections and directed him to file an amended complaint within thirty

days.     Doc. 17.     Plaintiff’s amended complaint must, therefore, be

submitted no later than October 19, 2020. 1



1
  See Fed. R. Civ. P. 6(a)(1)(C) (when the last day of a period, stated in days, falls on
“a Saturday, Sunday, or legal holiday, the period continues to run until the end of the
      Case 6:20-cv-00009-JRH-CLR Document 18 Filed 09/23/20 Page 2 of 3




      Plaintiff has also filed a motion captioned “Plaintiff’s Request for

Court Assistance in Complying with 1-31-2020 Order.”                   Doc. 7.    The

“assistance” requested relates, in part, to the forms this Court requires

prisoners proceeding in forma pauperis to return. See id. at 3. Since all

the required forms were returned, docs. 5 & 6, that request is moot. The

remaining requests are in the nature of discovery request; plaintiff seeks

an order that the Georgia Attorney General provide “the name and

address of [plaintiff’s] prison[’]s medical contractor,” and “the name of the

C.E.O. and address for the ‘Bob Barker Corp.’” to facilitate amending his

complaint. Doc. 7 at 4. Those requests are premature, pending compliance

with the District Judge’s Order and service, if appropriate, on some

defendant. See Fed. R. Civ. P. 26(d)(1) (discovery cannot be sought, even

in cases exempted from initial disclosures under Rule 26(a)(1)(b), until

otherwise authorized by the Federal Rules of Civil Procedure, by

stipulation, or by court order).

      Accordingly, plaintiff’s request is DENIED. Doc. 7. If plaintiff files

the required amended complaint and if-after screening- the Court



next day that is not a Saturday, Sunday, or legal holiday.”). Since October 17, 2020 is
a Saturday, the deadline for Bedford to timely submit his amended complaint is
Monday, October 19, 2020.
                                          2
     Case 6:20-cv-00009-JRH-CLR Document 18 Filed 09/23/20 Page 3 of 3




determines that service on a defendant is warranted, the plaintiff will

receive notice of such. Once service is effected and at least one defendant

appears, plaintiff may pursue discovery or file any motion as provided in

the Federal Rules of Civil Procedure.

     SO ORDERED, this 23rd day
                             y of September,
                                    p      , 2020.

                                  ______________________________
                                  ___________________________
                                  Christopher
                                  Ch    opher L. Ray
                                   hristo
                                  United States Magistrate Judge
                                  Southern District of Georgia




                                    3
